Order
Per Curiam:
Carolyn Weaver appeals from an order of the Labor and Industrial Relations Commission, affirming and adopting the decision of the Appeals Tribunal of the Division of Employment Security that Weaver was disqualified from receiving unemployment benefits because she left work voluntarily without good cause attributable to the work or to the employer. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).